UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



 ANTHONY ELLIS,

         Plaintiff,
            v.                                             Civil Action No. 13-2056 (JEB)
 UNITED STATES DEPARTMENT OF
 JUSTICE,

         Defendant.




                                  MEMORANDUM OPINION

       Pro se Plaintiff Anthony Ellis is currently incarcerated and awaiting trial on federal drug

and firearm charges, based in part on wiretap evidence. Believing that the FBI unlawfully

listened to his calls, he filed a Freedom of Information Act request with the Department of

Justice seeking records related to that surveillance. Dissatisfied with DOJ’s response, Ellis then

brought this suit. Justice now moves for summary judgment, maintaining that its search was

adequate and that certain documents were properly withheld under FOIA exemptions. Because

the Court agrees, it will grant the Motion.

I.     Background

       Ellis was indicted in 2012 on one count of conspiracy to distribute 100 grams or more of

heroin and one count of conspiracy to carry and possess a firearm in furtherance of a drug-

trafficking crime. See Mot., Exh. 2 (Declaration of Peter C. Sprung), ¶ 6. He filed a FOIA

request on May 27, 2013, asking that DOJ disclose “Title III interception of electronic

communication approval letters and all other documents that are part of electronic surveillance

for the following [three] telephone numbers” with which Ellis allegedly communicated. See

                                                 1
Sprung Decl., Exh. A (Original FOIA Request). None of these telephone numbers belonged to

Ellis. See id., ¶ 6. On July 3, DOJ’s Office of Enforcement Operations acknowledged receipt of

his request. See Compl., Exh. A (Request Acknowledgment Letter) at 1. Twelve days later,

OEO mailed Ellis a letter stating that “to the extent responsive records do exist, they are exempt

from disclosure pursuant to 5 U.S.C. § 552(b)(3).” Compl., Exh. B (July 15, 2013, Response

Letter) at 1. That FOIA exemption protects records that must be withheld pursuant to another

statute’s requirements – in this case, Title III’s wiretap provisions.

       After receiving this response, Ellis filed an appeal with the Director of the Office of

Information Policy. See Compl., ¶ 7. OIP acknowledged receipt of the appeal on August 12,

2013, and informed Plaintiff that it would “notify [him] of the decision on [his] appeal as soon as

we can.” Compl., Exh. C (August 12, 2013, Appeal Acknowledgment Letter) at 1. Contending

that he never received a substantive response to his appeal, see Compl., ¶ 11, Ellis filed this

action on December 26, 2013, naming as defendants the head of the Criminal Division’s

FOIA/PA Unit, as well as the heads of OEO and OIP. See id. at 1. Because FOIA applies only

to executive-branch agencies and not individuals, the Court substituted the Department of Justice

as the named Defendant. See ECF No. 4 (December 31, 2013, Order). In his suit, the documents

he seeks are somewhat narrower than in his original request: “Title III authorization letters,

memorandums, and any other documents involved in their approval for the electronic

surveillance for the following telephone numbers Plaintiff is alleged to have had conversations

intercepted over . . . .” Compl., ¶ 4.

       While this suit was pending, and notwithstanding its initial categorical invocation of

FOIA Exemption 3, DOJ conducted a search of two records systems and located many

responsive records. See Mot. at 2; Sprung Decl., ¶¶ 10-20. In October 2014, the agency released



                                                  2
in full 677 pages and withheld in full approximately 2,651 others. See Sprung Decl., ¶ 36. It has

now moved for summary judgment.

II.    Legal Standard

       Summary judgment may be granted if “the movant shows that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a). A genuine issue of material fact is one that would change the outcome of the litigation.

See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). In the event of conflicting

evidence on a material issue, the Court is to construe the conflicting evidence in the light most

favorable to the non-moving party. See Sample v. Bureau of Prisons, 466 F.3d 1086, 1087 (D.C.

Cir. 2006). Factual assertions in the moving party’s affidavits or declarations may be accepted

as true unless the opposing party submits his own affidavit, declarations, or documentary

evidence to the contrary. Neal v. Kelly, 963 F.2d 453, 456 (D.C. Cir. 1992).

       FOIA cases typically and appropriately are decided on motions for summary judgment.

See Defenders of Wildlife v. Border Patrol, 623 F. Supp. 2d 83, 87 (D.D.C. 2009); Bigwood v.

U.S. Agency for Int’l Dev., 484 F. Supp. 2d 68, 73 (D.D.C. 2007). In FOIA cases, the agency

bears the ultimate burden of proof. See Dep’t of Justice v. Tax Analysts, 492 U.S. 136, 142, n.3

(1989). The Court may grant summary judgment based solely on information provided in an

agency’s affidavits or declarations when they describe “the documents and the justifications for

nondisclosure with reasonably specific detail, demonstrate that the information withheld

logically falls within the claimed exemption, and are not controverted by either contrary

evidence in the record nor by evidence of agency bad faith.” Military Audit Project v. Casey,

656 F.2d 724, 738 (D.C. Cir. 1981). Such affidavits or declarations are accorded “a presumption

of good faith, which cannot be rebutted by ‘purely speculative claims about the existence and



                                                 3
discoverability of other documents.’” SafeCard Servs., Inc. v. SEC, 926 F.2d 1197, 1200 (D.C.

Cir. 1991) (quoting Ground Saucer Watch, Inc. v. CIA, 692 F.2d 770, 771 (D.C. Cir. 1981)).

III.   Analysis

       Congress enacted FOIA in order to “pierce the veil of administrative secrecy and to open

agency action to the light of public scrutiny.” Dep’t of Air Force v. Rose, 425 U.S. 352, 361

(1976) (citation omitted). “The basic purpose of FOIA is to ensure an informed citizenry, vital to

the functioning of a democratic society, needed to check against corruption and to hold the

governors accountable to the governed.” John Doe Agency v. John Doe Corp., 493 U.S. 146,

152 (1989) (citation omitted). The statute provides that “each agency, upon any request for

records which (i) reasonably describes such records and (ii) is made in accordance with

published rules … shall make the records promptly available to any person.” 5 U.S.C. § 552(a)

(3)(A). Consistent with this statutory mandate, federal courts have jurisdiction to order the

production of records that an agency improperly withholds. See 5 U.S.C. § 552 (a)(3); Dep’t of

Justice v. Reporters Comm. for Freedom of the Press, 489 U.S. 749, 755 (1989).

       “Unlike the review of other agency action that must be upheld if supported by substantial

evidence and not arbitrary or capricious, the FOIA expressly places the burden ‘on the agency to

sustain its action’ and directs the district courts to ‘determine the matter de novo.’” Reporters

Comm., 489 U.S. at 755 (quoting 5 U.S.C. § 552 (a)(4)(B)). “At all times courts must bear in

mind that FOIA mandates a ‘strong presumption in favor of disclosure.’” Nat’l Ass’n of Home

Builders v. Norton, 309 F.3d 26, 32 (D.C. Cir. 2002) (quoting Dep’t of State v. Ray, 502 U.S.
164, 173 (1991)).




                                                 4
          In seeking summary judgment, DOJ argues that it conducted an adequate search, properly

withheld records under certain FOIA exemptions, and has no obligation to further segregate

withheld material. The Court will address these arguments in turn.

          A.     Adequacy of Search

          “An agency fulfills its obligations under FOIA if it can demonstrate beyond material

doubt that its search was ‘reasonably calculated to uncover all relevant documents.’” Valencia-

Lucena v. Coast Guard, 180 F.3d 321, 325 (D.C. Cir. 1999) (quoting Truitt v. Dep’t of State, 897
F.2d 540, 542 (D.C. Cir. 1990)); see also Steinberg v. Dep’t of Justice, 23 F.3d 548, 551 (D.C.

Cir. 1994). “[T]he issue to be resolved is not whether there might exist any other documents

possibly responsive to the request, but rather whether the search for those documents was

adequate.” Weisberg v. Dep’t of Justice, 745 F.2d 1476, 1485 (D.C. Cir. 1984) (emphasis in

original).

          The adequacy of an agency’s search for documents requested under FOIA “is judged by a

standard of reasonableness and depends, not surprisingly, upon the facts of each case.” Id. To

meet its burden, the agency may submit affidavits or declarations that explain the scope and

method of its search “in reasonable detail.” Perry v. Block, 684 F.2d 121, 127 (D.C. Cir. 1982)

(per curiam). The affidavits or declarations should “set[] forth the search terms and the type of

search performed, and aver[] that all files likely to contain responsive materials (if such records

exist) were searched.” Oglesby v. Dep’t of Army, 920 F.2d 57, 68 (D.C. Cir. 1990). Absent

contrary evidence, such affidavits or declarations are sufficient to show that an agency complied

with FOIA. See Perry, 684 F.2d at 127. “If, however, the record leaves substantial doubt as to

the sufficiency of the search, summary judgment for the agency is not proper.” Truitt, 897 F.2d

at 542.



                                                  5
       As a quick reminder, the documents Plaintiff seeks here are “Title III authorization

letters, memorandums, and any other documents involved in their approval for the electronic

surveillance for the following telephone numbers Plaintiff is alleged to have had conversations

intercepted over . . . .” Compl., ¶ 4. Attached to its Motion, DOJ offered the declaration of

Peter Sprung, a trial attorney in the Criminal Division, who detailed the steps the agency took to

find these records. He explains that he searched the following two records systems: (1) “[the]

OEO database used to track federal prosecutors’ requests for permission to apply for court-

authorization” to conduct Title III wiretaps, and (2) the archived email system maintained by the

Criminal Division’s Information Technology department. See Sprung Decl., ¶ 10.

       Justice searched the OEO database because any prosecutor seeking to obtain court

authorization for a Title III application must first obtain approval from senior officials in DOJ’s

Criminal Division. See id., ¶ 12; 18 U.S.C. §§ 2516(1), 2518(1)(a). Before those officials sign

off on the request, it is processed and reviewed by attorneys in OEO’s Electronic Surveillance

Unit, who, inter alia, “review[] the request to ensure that it complies with Title III.” Sprung

Decl., ¶ 12. The OEO database contains both the requests for permission to obtain a wiretap and

the approval letters signed by the Criminal Division officials. It follows that because Ellis

requested records relating to DOJ’s approval of electronic surveillance of certain telephone

numbers, any responsive records would almost certainly be located in the database specifically

designated for this purpose. The agency searched this database for records containing the

specified telephone numbers and the name “Anthony Ellis.” See id., ¶ 15.

       DOJ also searched the archived email system – called “Enterprise Vault” – that

automatically archives all emails older than 30 days that have been sent or received by Criminal

Division employees. See id., ¶ 16. Because the search of the Title III database revealed the



                                                 6
identity of “the [ESU] attorney who reviewed the request to do the wiretapping at issue in this

case and the prosecutor who made the request[,] and [] the time period during which these

attorneys were in communication with each other,” the agency was then able to search the

archived emails of the ESU attorney for all correspondence between that attorney and the

prosecutor. See id., ¶ 19.

       DOJ concludes, therefore, that it “searched the two records systems that would contain

information responsive” to Plaintiff’s request and that this search was “in good faith . . .

reasonable and complete.” Id., ¶ 19. Indeed, the search yielded over 3,000 responsive

documents. Ellis rejoins that it was nonetheless inadequate for the following three reasons: (1)

the agency did not conduct its FOIA search until after the lawsuit was filed, (2) the search was

inadequate, insufficient, unreasonable, and conducted in bad faith, and (3) DOJ never conducted

a Privacy Act search for his records. The Court considers each separately.

           1. Post-Suit Search

       Ellis first contends that DOJ violated FOIA by waiting to conduct a search until after his

suit was filed. See Opp. at 8. Although he is correct about the timing of the search, this does not

mean he is entitled to all requested records. On the contrary, the only consequence of this delay

would be a finding that Plaintiff constructively exhausted his administrative remedies and was

therefore entitled to bring this suit. See Citizens for Responsibility & Ethics in Washington v.

Fed. Election Comm’n, 711 F.3d 180, 184 (D.C. Cir. 2013) (“[I]f the agency does not adhere to

FOIA's explicit timelines, the ‘penalty’ is that the agency cannot rely on the administrative

exhaustion requirement to keep cases from getting into court.”). As DOJ does not proffer any

exhaustion defense here, the point is moot. To the extent Plaintiff seeks monetary damages

because of DOJ’s dilatory conduct, moreover, FOIA provides no such remedies. See Davis v.



                                                  7
Attorney Gen., 562 F. Supp. 2d 156, 159 (D.D.C. 2008) (“Unlike the remedies available under

the Privacy Act, the FOIA does not provide for monetary damages but rather authorizes the

district court only ‘to enjoin the agency from withholding agency records and to order the

production of any agency records improperly withheld from the complainant.’”) (citing 5 U.S.C.

§ 552(a)(4)(B) and Johnson v. Executive Office of the United States Attorneys, 310 F.3d 771,

777 (D.C. Cir. 2002)). The delay in DOJ’s search thus does not affect its adequacy.

            2. General Challenges to Search

        For the most part, Ellis offers sweeping contentions that the FOIA search was inadequate,

insufficient, unreasonable, and conducted in bad faith. This position is unconvincing, as DOJ,

through its declaration, has articulated which databases were searched, why those databases were

selected, and what documents were located. See Sprung Decl., ¶¶ 10-20. It has also made clear

that it searched “the two records systems that would contain information responsive” to

Plaintiff’s request. See id., ¶ 19.

        Beyond his broad challenges, Ellis sets forth, as best the Court can discern, three more

specific challenges to the overall scope of the search. First, he objects to the fact that the agency

searched only one component of DOJ – i.e., the Criminal Division. See Opp. at 14. Ellis argues

that DOJ should have instead conducted a broader search by including two FBI indices – namely,

“ELSUR” and “CRS” – and another unidentified Executive Office of U.S. Attorneys index. See

Opp. at 10-16. Plaintiff, however, brought suit specifically against Criminal Division

supervisors – who were subsequently replaced by DOJ as the named Defendant – and he did not

name the FBI or EOUSA. As Justice correctly observes, the above indices are not within the

Criminal Division’s control, but rather are housed in separate components within DOJ. See

Reply at 4; Dugan v. Dep’t of Justice, No. 13-2003, 2015 WL 1090323, at *5 (D.D.C. Mar. 12,



                                                  8
2015) (FOIA suit against DOJ does not extend to component agencies EOUSA and Bureau of

Prisons); see also 28 C.F.R. § 16.3(a)(1) (“The Department has a decentralized system for

responding to FOIA requests, with each component designating a FOIA office to process records

from that component. . . . To make a request for records of the Department, a requester should

write directly to the FOIA office of the component that maintains the records being sought.”). If

Plaintiff was unsure of the location of the records that he sought, he could have sent his request,

per FOIA regulations, to DOJ’s catch-all “FOIA/PA Mail Referral Unit,” which would have then

forwarded the request to the appropriate components. See id. § 16.3(a)(1). Ellis thus may not

complain that the agency failed to search indices under the control of the FBI or EOUSA.

       Ellis further asserts that Justice failed to search the Criminal Division’s own “003” and

“019” indices. See Opp. at 15-16. The agency replied that it did, in fact, search the latter index

– i.e., the Title III database – but concedes that it did not search the former, also known as “File

of Names Checked to Determine If Those Individuals Have Been the Subject of an Electronic

Surveillance System of Records.” 28 C.F.R. § 16.91(g). As DOJ reasonably explains, the “003”

index contains the “names of individuals who have been the subject of an electronic

surveillance,” and Plaintiff’s request did not seek information of this type. See Reply at 4.

Rather, as Ellis requested information concerning the approval of surveillance for certain

specified telephone numbers, an “003” search was not required.

       Finally, Ellis posits that the agency engaged in bad faith by conducting its search “nearly

14 months after initially admittedly receiving” his request, thus rendering summary judgment

inappropriate. See Opp. at 15. It is true that courts may deny summary judgment when an

agency acts in bad faith. See Bartko v. Dep’t of Justice, No. 13-1135, 2015 WL 2091229, at *7

(D.D.C. May 6, 2015). In determining what conduct rises to that level, however, “[c]ourts



                                                  9
routinely find that delays in responding to FOIA requests are not, in and of themselves,

indicative of agency bad faith.” Skurow v. Dep’t of Homeland Sec., 892 F. Supp. 2d 319, 326

(D.D.C. 2012); see also Bartko, No. 13-1135, 2015 WL 2091229, at *7 (collecting cases). As

the only evidence Plaintiff offers is agency delay, he cannot foreclose summary judgment, which

the Court will grant for Justice on the adequacy of the search.

            3. Privacy Act Search

       In his Opposition, Ellis now maintains that DOJ also failed to conduct any Privacy Act

search. See Opp. at 9-10. The only reference to the Privacy Act in his Complaint, however, is in

passing – viz., that he filed a “FOIA/PA” request. See Compl., ¶ 4. He also never makes clear,

in any of his briefings, what relief he seeks under the Privacy Act. See Opp. at 9-10. “Plaintiff

confuses the FOIA, where, as here, the propriety of an agency’s withholding of records is at

issue, with the Privacy Act, 5 U.S.C. § 552a, where the propriety of an agency’s collection,

maintenance, use and dissemination of one’s personal records is at issue.” Davis v. Attorney

Gen., 562 F. Supp. 2d 156, 159 (D.D.C. 2008).

       Even if he did want the agency to conduct a Privacy Act “search,” any such search would

be coextensive with the search it carried out in responding to his FOIA request. Indeed, the D.C.

Circuit has held that the adequacy of the search for both FOIA and Privacy Act requests is

analyzed under the same standard. See Chambers v. Dep’t of Interior, 568 F.3d 998, 1003 (D.C.

Cir. 2009) (citing Valencia-Lucena, 180 F.3d at 326). It follows that since the agency conducted

an adequate search under FOIA, it also satisfied the Privacy Act’s requirements.

       B.      Exemption 5

       In withholding in full approximately 2,651 pages, DOJ invokes FOIA Exemptions 5, 6,

and 7(C). See Sprung Decl., ¶ 36. Because it relies on Exemption 5 for each withheld



                                                10
document, the Court examines this one alone. See, e.g., Simon v. Dep’t of Justice, 980 F.2d 782,

785 (D.C. Cir. 1992) (finding records exempt from FOIA under one exemption and declining to

address any other).

         Exemption 5 applies to “inter-agency or intra-agency memorandums or letters which

would not be available by law to a party other than an agency in litigation with the agency.” 5

U.S.C. § 552(b)(5). In other words, under Exemption 5, an agency may withhold “those

documents, and only those documents, normally privileged in the civil discovery context.”

NLRB v. Sears, Roebuck & Co., 421 U.S. 132, 149 (1975); see also United States v. Weber

Aircraft Corp., 465 U.S. 792, 798-99 (1984). Exemption 5 encompasses three distinct

components: the attorney-work-product privilege, deliberative-process privilege (sometimes

called “executive privilege”), and attorney-client privilege. See Am. Immigration Council v.

Dep’t of Homeland Sec., 905 F. Supp. 2d 206, 216 (D.D.C. 2012). Justice here relies on the

first.

         “The attorney work-product [prong of Exemption 5] extends to ‘documents and tangible

things that are prepared in anticipation of litigation or for trial’ by an attorney.” Id. at 221

(quoting Fed. R. Civ. P. 26(b)(3)(A)). As this Court has noted in the past, the work-product

privilege is relatively broad, encompassing documents prepared for litigation that is

“foreseeable,” even if not necessarily imminent. See id. The privilege, however, is not endless.

No doubt potential future litigation “touches virtually any object of a [law-enforcement-agency]

attorney’s attention,” but “if the agency were allowed to withhold any document prepared by any

person in the Government with a law degree simply because litigation might someday occur, the

policies of the FOIA would be largely defeated.” Senate of Puerto Rico v. Dep’t of Justice, 823
F.2d 574, 586-87 (D.C. Cir. 1987) (internal quotation marks omitted).



                                                  11
       When reviewing a withholding under the work-product prong, then, the D.C. Circuit

employs a because-of test, inquiring “whether, in light of the nature of the document and the

factual situation in the particular case, the document can fairly be said to have been prepared or

obtained because of the prospect of litigation.” FTC v. Boehringer Ingelheim Pharms. Inc., 778
F.3d 142, 149 (D.C. Cir. 2015) (quoting United States v. Deloitte LLP, 610 F.3d 129, 137 (D.C.

Cir. 2010). Where a document would have been created “in substantially similar form”

regardless of the litigation, work-product protection is not available. See Deloitte, 610 F.3d at

138 (quoting United States v. Adlman, 134 F.3d 1194, 1195 (2d Cir. 1998)).

       As the D.C. Circuit has observed, this means that the Government must at least

demonstrate that the lawyer who prepared the document possessed the “subjective belief that

litigation was a real possibility, and [the] belief [was] objectively reasonable.” In re Sealed Case,

146 F.3d 881, 884 (D.C. Cir. 1998). It follows that, in order for the Government to discharge its

evidentiary burden, it must (1) provide a description of the nature of and contents of the withheld

document, (2) identify the document’s author or origin, (3) note the circumstances that surround

the document’s creation, and (4) provide some indication of the type of litigation for which the

document’s use is at least foreseeable. See id.

       The Criminal Division withheld the following categories of documents pursuant to the

privilege here:

                 Prosecutors’ requests for permission to apply for court-authorization to intercept
                  wire communications, including applications, affidavits of law enforcement
                  agents, and proposed court orders;
                 Office of Enforcement Operations (OEO) Title III System Logging Notes
                  indicating that OEO has received a request from a prosecutor for permission to
                  apply for a Title III order with respect to specified telephone numbers;
                 Email messages from Electronic Surveillance Unit (ESU) to Assistant United
                  States Attorneys (AUSA) acknowledging receipt of the AUSA’s Title III
                  application;


                                                   12
              Email messages between the prosecutor making the request and the ESU attorney
               assigned to review it, in which the attorneys discuss the ESU review process,
               edits, revisions, etc.[;]
              Action memoranda from OEO to the Assistant Attorney General (AAG)
               recommending approval of prosecutors’ request;
              Authorization Memorandums from the AAG to OEO advising that the
               prosecutor’s request has been approved and an attached copy of the AG’s
               delegation of authority to the AAG; and
              Letters signed by Deputy AAG’s on behalf of the AAG to a U.S. Attorney
               advising that the AAG has approved the prosecutor’s request to apply for a Title
               III order.

Mot. at 8-9.

       The agency’s detailed explanations in both its declaration and Vaughn Index for why the

lion’s share of these documents were withheld clearly suffice. See Sprung Decl., ¶ 25; Exh. D

(Vaughn Index). First, it described the nature and contents of the withheld documents. See, e.g.,

Vaughn Index at 1 (“This is a request by an AUSA to OEO for permission to apply for a Title III

order concerning mobile tel. no. 412-224-0243 and another number. It was accompanied by

drafts of the application, affidavit, and proposed orders.”). Second, it identified the documents’

origins. See, e.g., id. (“An AUSA prepared this document and submitted it to ESU as part of the

wiretap application process.”). Third, it noted the investigative circumstances around their

creation. See, e.g., id. at 2 (“[The] action memorandum . . . includes the name of the subject of

the investigation . . . [and] the names of those individuals whose conversations have already been

intercepted . . . .”). Finally, it indicated the foreseeable criminal prosecution for which the

documents were created. See, e.g., id. (document was prepared in anticipation of “a criminal

prosecution of the individuals allegedly involved in the criminal activity that was evidenced by

the court-ordered interceptions”).

       These types of documents, in short, are classic attorney work product, the disclosure of

which would risk putting DOJ’s lawyers’ thought processes and strategy on public display. The


                                                 13
records include research and analysis, as well as recommendations about possible courses of

action, created in preparation for criminal prosecution. See SafeCard Servs., Inc., 926 F.2d at

1203 (“[W]here an attorney prepares a document in the course of an active investigation focusing

upon specific events and a specific possible violation by a specific party, it has litigation

sufficiently ‘in mind’ for that document to qualify as attorney work product.”); Wolfson v.

United States, 672 F. Supp. 2d 20, 30 (D.D.C. 2009) (memoranda prepared by Criminal Division

attorneys “in anticipation of a criminal prosecution” recommending that authorization be granted

to apply for Title III order was properly withheld under attorney-work-product privilege because

release would reveal attorneys’ thought processes); Durrani v. Dep’t of Justice, 607 F. Supp. 2d
77, 84 (D.D.C. 2009) (email between attorneys and drafts of indictment and prosecutorial

memorandum covered by privilege); Winterstein v. Dep’t of Justice, Office of Info. & Privacy,

89 F. Supp. 2d 79, 81 (D.D.C. 2000) (same); Government Accountability Project v. Dep’t of

Justice, 852 F. Supp. 2d 14, 26 (D.D.C. 2012) (DOJ properly withheld communications between

a Criminal Division attorney and her supervisor relating to whether DOJ should pursue

prosecution); Miller, 562 F. Supp. 2d at 114-15 (DOJ properly withheld documents “reflect[ing]

such matters as trial preparation, trial strategy, interpretation, personal evaluations and opinions

pertinent to” the defendant’s criminal case); cf. also Rockwell Int’l Corp. v. Dep’t of Justice, 235
F.3d 598, 605 (D.C. Cir. 2001) (parties stipulated that DOJ memoranda prepared in anticipation

of criminal prosecution covered by privilege). Indeed, another judge in this district court,

dealing with virtually identical facts, recently reached the same conclusion. See Dorsey v. Drug

Enforcement Admin., No. 11-1350, 2015 WL 1431707, at *4-5 (D.D.C. Mar. 28, 2015) (DOJ

wiretap-application-process memoranda covered by attorney-work-product privilege).




                                                 14
       Certain withheld records are a closer call, however. The second and third categories of

documents listed above, while undeniably part of an attorney’s work product, possess a partially

administrative character. These documents include system logging notes indicating that OEO

has received a request from a prosecutor for permission to apply for a Title III order and emails

from ESU attorneys to AUSAs acknowledging receipt of Title III applications. Because these

quasi-administrative records were compiled in anticipation of a specific criminal prosecution and

are not generic agency records maintained for some conceivable future litigation, this Court joins

several other courts in this District that have held that the work-product privilege protects them.

See White v. Dep’t of Justice, 952 F. Supp. 2d 213, 219 (D.D.C. 2013) (forms used by attorneys

to track and describe the status of investigation in anticipation of prosecution); Geronimo v.

Executive Office of U.S. Attorneys, No. 05-1057, 2006 WL 1992625, at *4 (D.D.C. July 14,

2006) (internal, administrative “Opening/Closing” form completed by AUSA and directed to

supervisors); Soghoian v. Dep’t of Justice, 885 F. Supp. 2d 62, 73 (D.D.C. 2012) (“The

availability of the privilege is even clearer where documents relate to specific litigation.”). The

Court thus agrees that even these partially administrative records may be properly withheld here.

       Plaintiff’s primary argument in response is that the government-misconduct exception

applies, thus vitiating the work-product privilege. See Opp. at 23-30, 29. As an initial matter,

this exception has only been applied to a different privilege covered by FOIA Exemption 5 – the

deliberative-process privilege. See, e.g., Nat’l Whistleblower Ctr. v. Dep’t of Health & Human

Servs., 903 F. Supp. 2d 59, 66-68 (D.D.C. 2012). Even assuming the exception did apply to the

work-product privilege, it is construed very narrowly and only in cases of extreme government

wrongdoing. See id.; see also Neighborhood Assistance Corp. of Am., v. Dep’t of Hous. &

Urban Dev., 19 F. Supp. 3d 1, 14 (D.D.C. 2013) (collecting cases that “recognize a similarly



                                                 15
high benchmark [of] . . . nefarious or extreme government wrongdoing”). Plaintiff has offered

no specific allegation or evidence to satisfy this high standard.

       C.      Segregability

       Plaintiff last objects that DOJ’s segregability analysis is insufficient. In the FOIA

context, “[i]f a document is fully protected as work product, then segregability is not required.”

Judicial Watch, Inc. v. Dep’t of Justice, 432 F.3d 366, 371 (D.C. Cir. 2005); Citizens for

Responsibility & Ethics in Washington v. Dep’t of Justice, 48 F. Supp. 3d 40, 51 (D.D.C. 2014)

(segregability analysis was not required for documents protected by work-product exemption).

The Court thus need not examine segregability here.

IV.    Conclusion

       For the foregoing reasons, the Court will issue a contemporaneous Order granting

Defendant’s Motion for Summary Judgment.

                                                      /s/ James E. Boasberg
                                                      JAMES E. BOASBERG
                                                      United States District Judge

Date: June 22, 2015




                                                 16